Title: To Thomas Jefferson from John Stokely, 7 January 1808
From: Stokely, John
To: Jefferson, Thomas


                                                
                            Sir,
                            George Town, January 7th 1808
                        

                        Amongst many misterious circumstances attached to Burr’s Late Project Some of them have created a Jealousy in the  minds of many good & faithful citizens about the conduct of some of our Military officers (That might much injure us in case of an Imediat War) Therefore I conceive that those Jealousies (or the officers whom may Innocently & unfortunately have incured them) should Imediatly be removed—Sir when a Commanding officer has lost the Confidence of the people his main Fortification is gone. & it would display a Spirit of Patriotism under such circumstances for such officer to resign and Announce to the World the cause of such Resignation—The friends to our Government have been Prudent, not to Proclame their suspicions & the Causes of them, in the Public Prints, as this would have gave Pleasure to our enimies & would have been Inconsistent with Political custom, because we gained advantages of our enimies by the aid of those suspicious Characters and even tho it might have been a lack of Power only (as is by many suspected) that produced this good, still a degree of Credit is due to it—Sir though your Information respecting  the Conduct of those Gentlemen heretofore might not evince Guilt, The Things lately Transpired and about to Transpire may do that work (or it may not) The Patriotism so long, so publickly & so faithfully  displaid by you Sir leave no Room for a Doubt of your sencearity, but some suppose you have not had Correct or full information, or that you have mistook a part of it, by viewing it as the Production of envy & falshood, and that therefore you had, had no Confidence in these Revelations.—I  Presume my situation in Life intitle’s me to hear Impartial opinion, Better that yours would Sir—and I must say that I have heard many Worthy republicans reflecting on the Genl. Government alledging that the Quids and Federalists have by misrepresentations or some other undue means acquired an overbearing Influence, In many cases, as they seemed to meet more respect, Than Those who have ever displaid a spirited attachment to our Government, even through the adversities of war as well as misfortunes in Peace—When the moral and Physical virtues of these respective Sects of Political Believers are on a Parr, the Feds & Quids seems to Preponderate in respectability altho They have been ever avowed enemies to our System of Government and Particularly Fond of abusing your Character Sir, and who yet Possess the same secret sentiment & which they still whisper & would avow if consistant with their Private Interest they durst. I have heard a goodeal of murmerings amongst Respectable Republicans about the Inattention and the silent neglect of the Genl. Government to them—Tho silent neglect in some cases is Prudent & by some people may not be sensibly felt In other cases & with other people, it has had the Contr Effect—It seems to me Sir, that Every faithful Republican is entitled to a small degree of Pecular Respect, especially by you Sir, who have been and still are verry Illiberally & unjustly abused by  the opposition Party & I cannot conceave that the People as a Comunity ought to be boredown and compeled  to yield  to the opinion of a few, some of whom chance, some mirit, some by an opposition to our Present System of Government have acquired a Little Power—I believe it is well for our Country that no military dispot has yet had us in his Power. an armed militia is our main safe Guard We see Sir that Power make a man forgit his friends & Induces many Republicans to abandon the Prenciple of reciprocal Justice—Therefore it behoves the american People to be aware of danger & if a war takes place to be careful lest our Commandor should be too Greedy for Power—The People may and often do err about men and measures: but a little time and soft Pursuasions will bring them right: but attempt to Impose force on them, they become obstinate & sometimes frurious & Dreadful—I therefore hope the voice of the People will be heard Respecting more officers, that Justice will not be Procrastinated or defeated by strictures & Rules, Incompatible with the Prenciples of Liberty—Fortunately the Creator has power over the Creature—and as Genl Wilkinson is not accused alone (by a Great many People) of Suspicious Conduct It may be found necessary to veer a little from Rigid Military rules, list a Coadjutor might become a Judge of the crime (self for self is Partial) Such a trial would only agrivate the suspicions of the People. Prejudice for or against the accused ought to be carefully guarded off—I heard a few sentences whispered in the Loby of the Capital on monday last concerning this Affair & alledging advantages (& disadvantages) to the accused by certain measures &c. &c. The expressions were Interestedly made & might be worthy of notice in this Business. I know the men and recolect the Expressions & If required will give you the Particulars—It may be that Those suspicions are unjustly founded; but there is some grounds for them, and I hope a fair and Impartial Investigation will be made in & about the Premises. This inquirey will enable you I trust and will  also in  able the World to know whether the Suspicions are Just or unjust. Tho still, it may so happen that though the accused may be found Guiltless that the Public opinion for a while may remain stiff and unaltered, In such case I do conceive Sir, that the general would still be an Improper Commandor If we should be  hurried into a war. and as you have many civil appointments at your Disposial, I do conceive, it would be both Policy & Justice for to place such Gentlemen away in some more Private station where public Confidence will be less Important—many Good men have been doom’d to disgrace by a misinterpetation of their motives, or a wrong comperehension of their words This may be the misfortune of those Gentm. officers. and this might be then the fate of those who at this Crisis would strenuously support them  So much suspected Treachury, The removal of the popular odium, or of  some of our military officers at this Particular time I do think is Essential to our Public Safety, and If neather of those things are done Sir, I do believe, that the Public mind is so excited, your own Respectability may be infringed by it. Now Sir Believe me these Lines have actually emanated from a sense of duty I owe my country & I owe you Sir, as the Chief of our nation, having been Pleased with your official Performances Generally, very much, & being much attached to our Present form of Government, I hope it will continue. and Sir seeing you are now advanced near to the Close of a Great & Important Task with the esteeme of every good Citizen after a scene, of so long and so useful a servitude, from youth even to an advanced old age. I sencearly hope & trust I shall Live to see you retire, from the Perplexing stage of Public Life, with the Praise of a Great and Inlightened People—
                  I am venerable Sir your obedient  Humble Servant
                        
                            John Stokely
                     
                        
                    